Citation Nr: 0625971	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  06-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hyperacusis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for hyperacusis.  In that 
decision, the RO also granted service connection for PTSD and 
assigned a 10 percent disability evaluation.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2006.  A transcript of 
the hearing is associated with the claims file.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  All efforts to obtain the veteran's service medical 
records have been exhausted and the records are not 
available.  

2.  The competent and probative evidence of record reflects 
the veteran's hyperacusis is related to military service.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment that 
causes occasional decrease in overall functioning due to 
depressed mood, anxiety, suspiciousness, sleep impairment, 
mild memory loss, and occasional panic attacks.  The veteran 
is able to maintain good personal hygiene, his communication 
is good, and he does not have impaired judgment, impaired 
abstract thinking, or long term memory impairment.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that hyperacusis was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 30 
percent have been met for service-connected PTSD.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

A.  Service connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed hyperacusis is not one of those 
diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that service connection for hyperacusis 
should be granted as it is related to acoustic trauma he 
sustained in service.  Specifically, the veteran relates his 
current ear disorder to the several times in service when he 
experienced loud noise trauma from explosions and gun fire.  
After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for hyperacusis.  

Review of the record reveals the veteran has a competent 
diagnosis of hyperacusis.  See February 2005 VA examination.  
Therefore, the remaining issue is whether the veteran has 
established a nexus between the current disability and his 
military service.  

Initially, the Board notes the veteran's service medical 
records are not included in the evidentiary record.  In 
January 2005, the U.S. Army and Joint Services Records 
Research Center (JSRRC) indicated that all efforts to obtain 
the veteran's service medical records have been exhausted and 
the records are not available.  Therefore, VA is unable to 
review these records and any possible references for 
treatment of an ear problem.  

As noted, the veteran was afforded a VA examination in 
February 2005 and the examiner diagnosed him with 
hyperacusis.  The Board notes the VA examiner did not render 
an opinion as to whether the veteran's hyperacusis is 
etiologically related to his military service.  However, the 
VA examiner also diagnosed the veteran with sensorineural 
hearing loss and tinnitus and stated he not could render an 
opinion as to whether the veteran's current diagnoses are the 
result of in-service acoustic trauma without resorting to 
mere speculation.  In declining to provide a nexus statement, 
the VA examiner noted the veteran's enlistment and separation 
examinations are not of record, but stated that, based on his 
review of the claims file, it appeared that the veteran has 
had complaints of an ear disorder over a long period of time 
but has only received treatment since 1980.  

Although the February 2005 VA examiner did not render an 
opinion as to the onset and etiology of the veteran's current 
hyperacusis, the Board finds the preponderance of the 
evidence supports a grant of service connection.  In this 
context, the Board notes that, although the veteran's service 
medical records are not of record, his DD Form 214 and 
personnel records are associated with the claims file.  Based 
on this evidence, the Board notes that the veteran's military 
occupational specialty during his service in Vietnam included 
being an Infantry Operations and Intelligence Specialist and 
an Automatic Rifleman.  The veteran also received the Combat 
Infantryman Badge for his service in Vietnam.  In addition, 
the Board finds the veteran's testimony at the May 2006 
Travel Board hearing to be credible.  The veteran testified 
that he was exposed to acoustic trauma several times during 
service, including one instance when there was an explosion 
about 40 feet away from him and he could not hear for a 
number of days thereafter.  The veteran also testified that 
he had no significant pre- or post-service noise exposure.  
Based on the foregoing, the Board finds it is likely the 
veteran sustained acoustic trauma in service.  

While no medical professional has attributed the veteran's 
current diagnosis to service, the Board notes that, without 
the veteran's service medical records, no medical 
professional would be able to provide a competent nexus 
opinion without resorting to speculation.  Therefore, the 
Board finds there is reasonable doubt as to the question of 
whether the veteran's current hyperacusis had its onset in 
service and, as such doubt is resolved in favor of the 
veteran, the appeal is allowed.  

B.  Increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for PTSD was established in March 2005, 
and the RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2005).  At that 
time, the RO considered a February 2005 VA examination which 
showed the veteran was diagnosed with mild PTSD manifested by 
mild difficulty in social functioning, occasional sleep 
disturbance, and occasional nightmares.  The veteran contends 
that his service-connected PTSD warrants an evaluation in 
excess of 10 percent.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2005).  A 10 percent rating is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

After carefully reviewing the evidence of record, the Board 
finds the evidence supports a finding of 30 percent for PTSD.  
The competent evidence of record shows the veteran suffers 
sleep disturbance and memory loss.  He also has occasional 
nightmares, occasional thoughts of suicide, and is unable to 
remember or follow directions.  The evidence shows the 
veteran's self-care and personal hygiene is good and that his 
communication is good.  See February 2005 VA examination 
report and May 2006 Travel Board transcript.

With respect to the specifically enumerated symptomatology 
contemplated for the 30 percent evaluation under DC 9411, the 
February 2005 VA examination report reflects the veteran has 
a sleep impairment as he has problems falling asleep and 
wakes up two to three times a night.  The VA examiner also 
noted the veteran has occasional dreams and nightmares about 
Vietnam, but the veteran reported they are seldom.  The VA 
examiner noted the veteran's mood was cheerful and pleasant, 
but also noted that the veteran obtained a score of 30 on the 
Beck Depression Inventory, which indicates moderate to severe 
depression.  The veteran reported that he often feels 
irritable and somber and, at the May 2006 Travel Board 
hearing, he testified that he gets depressed but does not 
take any medication for depression.  Although the VA 
examiner's clinical findings are in conflict with the 
veteran's testimony, the Board notes that an undated lay 
statement from the veteran's wife, S.A.A., reflects the 
veteran gets depressed when he speaks to a particular member 
of his platoon because he only talks about Vietnam or other 
wars.  The veteran's wife also stated that, when they are in 
public, the veteran makes every effort to sit with his back 
to a wall so he is able to see the entrance and, if he unable 
to arrange this, he seems nervous and agitated.  At the May 
2006 Travel Board hearing, the veteran testified that he has 
panic attacks, but did not identify how often he experiences 
them.  He also testified that he has problems remembering 
things like directions and has problems following directions 
even if they are written.

As to work and social relationships, the Board notes the 
veteran retired from his job with the state Inspector 
General's Office in July 2002.  The February 2005 VA 
examination report reflects the veteran reported that he 
voluntarily retired because he was unable to do his job 
properly and his job performance began to deteriorate. He 
also reported that he had trouble keeping his quota up and 
had some difficulty with changes in protocol.  The evidence 
shows the veteran's social interaction is limited as he does 
not have many friends.  He does, however, have at least one 
friend, as he reported that he has coffee with a friend 
everyday.  The veteran testified that he becomes nervous and 
agitated around a large number of people and that he moved 
from the area where he lived all his life because there were 
too many neighbors.  See also undated lay statement from 
S.A.A.  The Board notes the veteran has been married for 27 
years and has no children.  The veteran has two brothers and 
one sister, but does not interact with them very much.  See 
Id; see also February 2005 VA examination report.  

Based on the foregoing, the Board finds the veteran's 
service-connected PTSD more nearly approximates the social 
and occupational impairment contemplated by the 30 percent 
rating and finds that a 30 percent evaluation, but no higher, 
is warranted under DC 9411.  As noted above, the competent 
evidence of record, inclusive of the February 2004 VA 
examination report and May 2005 Travel Board testimony, 
reflects the veteran has occupational and social impairment 
with occasional decrease in functioning, although he 
generally has good self-care, routine behavior, and normal 
conversation.  Specifically, the evidence shows the veteran's 
mood is occasionally depressed, he becomes anxious and/or 
suspicious when in public, and has sleep disturbance, mild 
memory loss, and panic attacks.  

A 50 percent evaluation is not warranted in this case because 
the evidence does not show the veteran has flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, 
impaired judgment, or impaired abstract thinking.  See 
February 2005 VA examination report.  The Board does note the 
evidence shows the veteran has panic attacks, difficulty in 
understanding complex commands, and memory loss; however, the 
veteran's symptoms are not as severe as contemplated in the 
50 percent evaluation.  In this regard, the Board notes there 
is no evidence as to the frequency of the veteran's panic 
attacks and his memory loss is no more than a mild impairment 
as the evidence shows he has problems remembering directions.  
Similarly, the veteran's social interaction is limited, but 
the evidence does not show he has difficulty in establishing 
and maintaining effective work and social relationships.  

The Board notes that the veteran has reported having 
occasional thoughts of suicide and difficulty in adapting to 
stressful situations in a work setting, which are criteria 
for a 70 percent rating.  A 70 percent evaluation is not 
warranted, however, because the veteran has never been shown 
to have occupational and social impairment with deficiencies 
in most areas due to obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or the inability to 
establish and maintain effective relationships.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other DCs that provide a 
basis to assign an evaluation higher than the 30 percent 
rating assigned herein.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating to 30 percent, but no 
higher, is warranted under Diagnostic Code 9411.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
it finds that, at no time since the filing of the veteran's 
claim for service connection, in July 2003, has his PTSD been 
more disabling than as currently rated under this decision.


ORDER

Entitlement to service connection for hyperacusis is granted.

Entitlement to an evaluation of 30 percent for service-
connected PTSD is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.


REMAND

Service connection for tinnitus was denied in a rating action 
dated in March 2005.  At the May 2006 Travel Board hearing, 
the veteran expressed disagreement as to the denial of 
service connection for tinnitus.  The Board finds that this 
hearing testimony, as contained in the hearing transcript, 
constitutes a valid and timely Notice of Disagreement as to 
the denial of service connection for tinnitus.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302.  

In accord with Manlicon v. West, 12 Vet. App. 238 (1999), the 
Board concludes that this case must be remanded so that the 
RO can issue a Statement of the Case (SOC) regarding the 
issue of entitlement to service connection for tinnitus.  See 
also 38 C.F.R. §§ 19.26, 19.29.  Further, the veteran is 
hereby advised that the Board will exercise appellate 
jurisdiction over the claim only if after receiving the SOC, 
he files a timely Substantive Appeal (VA Form 9) that 
complies with the provisions of 38 U.S.C.A. § 7105, as well 
as 38 C.F.R. §§ 20.202 and 20.302.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all notification required 
by 38 U.S.C.A. §§ 5103 and 5103A are 
fully complied with.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

2.	Issue a Statement of the Case to the 
veteran and his representative 
addressing the issue of entitlement to 
service connection for tinnitus, and 
which includes a summary of the 
evidence considered as well as all 
relevant law and regulations.  The 
veteran should be advised of the need 
to file a Substantive Appeal to perfect 
an appeal with respect to this issue.  
Both he and his representative should 
be given the appropriate period of time 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


